                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                             IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   SHAWN WINIKOFF, an individual, and
                                                                         10   BRANDEE WINIKOFF, an individual
                                                                                                                                                No. C 18-03892 WHA
                                                                         11                    Plaintiffs,
United States District Court




                                                                                v.
                               For the Northern District of California




                                                                         12                                                                     ORDER STAYING CASE
                                                                         13   AMCO INSURANCE COMPANY and DOES                                   PENDING RESOLUTION
                                                                              1 through 30,                                                     OF CONSTRUCTION
                                                                         14                                                                     DEFECT LAWSUIT
                                                                                               Defendants.
                                                                         15                                                    /

                                                                         16             The Court has reviewed the parties' joint motion to stay and concludes that such a stay is
                                                                         17   warranted to prevent concurrent litigation of substantially similar claims (Dkt. No. 13).
                                                                         18             Accordingly, this order hereby STAYS the above-captioned action in its entirety pending
                                                                         19   resolution of the construction defect lawsuit filed in the Superior Court of California, County of
                                                                         20   Alameda. The parties shall file a joint status report on the progress of the aforementioned state
                                                                         21   court proceeding by DECEMBER 27 AT NOON. The initial case management conference set for
                                                                         22   November 1 is hereby VACATED and is reset for APRIL 18, 2019, AT 11:00 A.M. in Courtroom
                                                                         23   No. 12.
                                                                         24
                                                                         25             IT IS SO ORDERED.

                                                                         26   Dated: October 17, 2018.
                                                                         27                                                              WILLIAM ALSUP
                                                                                                                                         UNITED STATES DISTRICT JUDGE
                                                                         28
